DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 7, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,009,132 and U.S. Patent No. 10,721,010 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vincent M. DeLuca (Reg. No. 32,408) on August 20, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method comprising:
, the wireless network comprising a plurality of groups of wireless stations, each group running with a different timing clock;
calculating an error between the value of the input time stamp and the value of a local counter driven by a local oscillator;
	using the input time stamp to overwrite the local counter; 
	generating an output time stamp based on the value of the local counter at a time a frame comprising the output stamp is predicted to be transmitted; and
	transmitting the frame comprising the output time stamp to a further wireless station within the wireless network.

16. (Currently Amended) A non-transitory computer readable storage medium having stored thereon a computer readable dataset description of an integrated circuit that, when processed, causes a layout processing system to generate a circuit layout description used in an integrated circuit manufacturing system to manufacture a device comprising:
	a local counter driven by a local oscillator;
	a first communication interface arranged to receive an input time stamp; and
	a second communication interface arranged to transmit an output time stamp to a further wireless station, wherein the further wireless station runs with a different timing clock,
	wherein the output time stamp is generated by overwriting the local counter and generating the output time stamp based on a value of the local counter at a time the output time stamp is predicted to be transmitted; and 


17. (Currently Amended) A wireless station comprising:
	a local counter driven by a local oscillator;
	a first communication interface arranged to receive an input time stamp; and
	a second communication interface arranged to transmit an output time stamp to a further wireless station, wherein the further wireless station runs with a different timing clock,
	wherein the output time stamp is generated by overwriting the local counter and generating the output time stamp based on a value of the local counter at a time the output time stamp is predicted to be transmitted; and 
	wherein the wireless station further comprises a rate adjustment unit arranged to calculate an error between a value of the input time stamp and the value of the local counter, prior to overwriting the local counter.

18. (Currently Amended) A wireless network comprising at least one wireless station as set forth in claim 17, the at least one wireless station comprising:
	a local counter driven by a local oscillator;
	a first communication interface arranged to receive an input time stamp; and
	a second communication interface arranged to transmit an output time stamp to a further wireless station, wherein the further wireless station runs with a different timing clock,
	wherein the output time stamp is generated by overwriting the local counter and generating the output time stamp based on a value of the local counter at a time the output time stamp is predicted to be transmitted; and 
	wherein the wireless station further comprises a rate adjustment unit arranged to calculate an error between a value of the input time stamp and the value of the local counter, prior to overwriting the local counter.

Allowable Subject Matter
Claims 1 – 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In interpreting the currently amended claims, in light of the specification as well as arguments presented in the response to the Office Actions, the Examiner finds the claimed invention to be patentably distinct from the prior arts of records. 

	CELINSKI discloses a slave device receives beacon frame sent by the master device indicative of master clock count and master TSF (Time Synchronization Function) counter, where the slave device calculates the frequency difference between its local clock counter frequency and the master device’s local clock counter frequency to modify its local clocks frequency. However, CELINSKI does not explicitly disclose “receiving an input time stamp at a wireless station in a wireless network, the wireless network comprising a plurality of groups of wireless stations, each group running with a different timing clock;” and “generating an output time stamp based on the value of the local counter at a time a frame comprising the output stamp is predicted to be transmitted; and transmitting the frame comprising the output time stamp to a further wireless station within the wireless network.”

SHEET discloses the wireless includes a wireless module that receives data packets and associated time stamps, and a control logic that sets the local clock frequency by determining the Host clock frequency from the data packets and time stamp received. However, SHEET does not explicitly disclose “receiving an input time stamp at a wireless station in a wireless network, the wireless network comprising a plurality of groups of wireless stations, each group running with a different timing clock; calculating an error between the value of the input time stamp and the value of a local counter driven by a local oscillator; using the input time stamp to overwrite the local counter; generating an output time stamp based on the value of the local counter at a time a frame comprising the output stamp is predicted to be transmitted; and transmitting the frame comprising the output time stamp to a further wireless station within the wireless network.”



Therefore, the prior arts of record fail to teach or suggest individually or in combination of “receiving an input time stamp at a wireless station in a wireless network, the wireless network comprising a plurality of groups of wireless stations, each group running with a different timing clock; calculating an error between the value of the input time stamp and the value of a local counter driven by a local oscillator; using the input time stamp to overwrite the local counter; generating an output time stamp based on the value of the local counter at a time a frame comprising the output stamp is predicted to be transmitted; and transmitting the frame comprising the output time stamp to a further wireless station within the wireless network” as recited in Claim 1. Similar limitations are presented in the amended independent Claims 16, and 17.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stefano RUFFINI – the time stamp arrival times is used for calibrating time error between the pre-defined, expected, time interval and the actual time interval between received time stamps measured by the local oscillator, where the time error is divided into an oscillator-dependent component that is determined by the characteristic of the local oscillator, and a network-dependent component that is determined by the variations in transmission times from the time-generating unit to the element for respective time stamps.
Eran PELED – the local clocks synchronization is based on the transmission of a reference timestamp packet through an asynchronous network, where the internal digital PLL is used for attenuating the jitter/wander in data transmission signal in accordance to Stratum 2/3/3e/4/4e accuracy standards, and the DPLL data result is then processed to be used by the local clock of the receiving terminal

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468